

FOURTH AMENDED AND RESTATED


REVOLVING LINE OF CREDIT AGREEMENT




This Fourth Amended and Restated Revolving Line of Credit Agreement (this
“Agreement”) is made as of January 20, 2007 by and between General Finance
Corporation, a Delaware corporation (“Borrower”), and Ronald F. Valenta
(“Lender”), with reference to the following facts.
 
A.    Borrower has been organized for the purpose of effecting a merger, capital
stock exchange, asset acquisition or other similar business combination with an
operating business (a “Business Combination”).
 
B.    Borrower proposes to: (a) make a public offering (the “Public Offering”)
of its securities pursuant to a registration statement (the “Registration
Statement”) filed with and declared effective by the Securities and Exchange
Commission (the “SEC”); (b) deposit the proceeds from the Public Offering into a
trust account (the “Trust Account”) for the benefit of the purchasers of
securities in the Public Offering, net of offering costs, underwriting discounts
and a financial advisory fee, to be held and disbursed in accordance with the
terms of the Investment Management Trust Agreement to be entered into between
Borrower and Continental Stock Transfer & Trust Company as trustee (the “Trust
Agreement”); and (c) utilize the funds in the Trust Account in connection with a
Business Combination.
 
C.    Borrower may need funds to pay costs and expenses prior to consummation of
a Business Combination.
 
D.    On the terms and subject to the conditions set forth in this Agreement,
Lender is willing to make available to Borrower a revolving line of credit to
pay certain costs and expenses that may arise prior to a Business Combination
(the “Loan”).
 
AGREEMENT
 
1.    The Loan
 
1.1    Lender agrees to make advances to Borrower, and Borrower agrees to repay
such advances, from time to time in accordance with the terms and conditions of
this Agreement and the form of revolving promissory note attached hereto as
Exhibit A (the “Note”); provided, however, that notwithstanding anything to the
contrary in this Agreement, at no time shall the aggregate of all advances and
readvances outstanding under the Loan at any time exceed $2,000,000. This
Agreement and the Note are each sometimes referred to in this Agreement
individually as a “Loan Document,” and are sometimes collectively referred to as
the “Loan Documents.”
 

--------------------------------------------------------------------------------


 
1.2    Lender’s obligation to make advances shall expire upon the first to occur
of the following:
 
1.2.1    Upon a material breach or default of any representation, warranty or
agreement of Borrower that is not cured or corrected within 20 days of notice of
such breach from Lender;
 
1.2.2    Upon consummation of a Business Combination;
 
1.2.3    Upon notice from Lender at any time prior to the effectiveness of the
Registration Statement;
 
1.2.4    Two years after the effective date of the Registration Statement,
provided that the Company may request advances after that date solely to pay
reasonable costs and expenses in connection with liquidation of the Company.
 
2.    Conditions of Advances. Upon reasonable advance request from Borrower,
Lender shall make advances to or as directed by Borrower, provided that each and
all of the following conditions is satisfied: 
 
2.1    Borrower shall have executed and delivered the Note to Lender;
 
2.2    The aggregate amount of outstanding advances following such advance shall
not exceed $2,000,000;
 
2.3    The representations and warranties of Borrower in the Loan Documents
shall be true and correct in all material respects;
 
2.4    Borrower shall have complied in all material respects with each of its
agreements in the Loan Documents;
 
2.5    Borrower shall not have terminated Lender’s employment as the Chief
Executive Officer of Borrower other than for cause;
 
2.6    The advances shall be used only for such purposes as are set forth in
Section 4.1 of this Agreement; and
 
2.7    Prior to the effectiveness of the Registration Statement, Lender consents
to the advance.
 
3.    Borrower Representations
 
3.1    Borrower represents and warrants as follows:
 
3.1.1    Borrower has full power and authority to execute and deliver this
Agreement and the other Loan Documents to be executed and delivered by it
pursuant hereto and to perform its obligations hereunder and thereunder. This
Agreement and such Loan Documents constitute the valid and legally binding
obligations of the Borrower and are enforceable against Borrower in accordance
with their terms.
 
2

--------------------------------------------------------------------------------


 
3.1.2    Neither the execution and the delivery of the Loan Documents by
Borrower, nor the consummation of the transactions contemplated by the Loan
Documents, nor the borrowing by Borrower, will (a) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
Borrower is subject or any provision of the Certificate of Incorporation or
Bylaws of Borrower, or (b) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any entity or natural
person (each, a “Person”) the right to accelerate, terminate, modify, or cancel,
any agreement, contract, lease, license, instrument, or other arrangement to
which Borrower is a party or by which it is bound or to which any of its assets
are subject (or result in the imposition of any security interest upon any of
its assets), in each case other than where such violation, conflict, breach,
default, acceleration or creation of right would not reasonably be expected to
have a material adverse effect on the ability of Borrower to repay amounts due
under the Note in accordance with the terms of the Loan Documents. (a “Material
Adverse Effect”).
 
3.1.3    Borrower does not need to give any notice to, make any filing with, or
obtain any authorization, permit, certificate, registration, consent, approval
or order of any government or governmental agency in order for the parties to
consummate the transactions contemplated by this Agreement, except whether the
failure would not reasonably be expected to have a Material Adverse Effect.
 
3.1.4    The conditions to the obligation of Lender to make the advance, as set
forth in Section 2, shall be satisfied.
 
3.2   Each and every representation and warranty made by Borrower in this
Agreement shall be deemed renewed and remade upon the making of each and every
advance or readvance under the Note that Lender may make.
 
4.    Borrower Covenants. For as long as Lender shall have a commitment to make
advances or there shall be any outstanding balance on the Loan, without the
prior consent of Lender, Borrower shall:
 
4.1    use the proceeds only for: (a) prior to the closing of the Public
Offering, costs and expenses of the Offering, including legal, accounting,
printing and “road show” expenses; and (b) after the Closing of the Offering,
ordinary and reasonable operating costs and expenses during the period Borrower
seeks to identify, investigate, negotiate and consummate a Business Combination,
including Borrower’s reporting obligations with the SEC, the audit and review of
Borrower’s financial statements, identifying and investigating potential targets
for a Business Combination, negotiating and closing the Business Combination,
legal and other professional fees and expenses, fees, salaries and compensation
for directors, officers, employees, consultants and advisors, and insurance
premiums; and (c) if the Company does not consummate a Business Combination and
the funds in the Trust Account are returned to the purchasers of the securities
in the Public Offering, the reasonable costs and expenses of the liquidation of
the Company.
 
4.2    within three business days following the closing of the Public Offering,
pay all outstanding principal and interest on the Loan and the Note outstanding
as of the closing of the Public Offering to the extent such amounts were
borrowed in respect of offering costs for which Borrower may utilize the funds
held by it which were not deposited into the Trust Account;
 
3

--------------------------------------------------------------------------------


 
4.3    not declare or pay any dividend or distribution with respect to, or
repurchase or redeem any shares of, the capital stock of Borrower, provided that
this shall not prohibit payments from the Trust Account to stockholders of
Borrower in accordance with the Trust Agreement;
 
4.4    not engage in any business other than identifying, investigating,
negotiating and closing a Business Combination;
 
4.5    make any material capital expenditure or purchase any material property
or asset (other than office supplies and equipment); and
 
4.6    upon request of Lender, provide to Lender copies of all filings with the
Securities and Exchange Commission.
 
5.    No Recourse to Trust Account
 
Lender, on behalf of itself and its successors and assigns, hereby acknowledges
and agrees that under no circumstance shall Lender have any right, title or
interest in or to any of the funds in the Trust Account, notwithstanding the
fact that such funds were received for the purchase and sale of securities of
Borrower, or any funds distributed from the Trust Account other than in a
Business Combination Distribution (as defined below), and that its sole recourse
for repayment of any and all amounts due under the Note shall be against the
assets or properties of Borrower never deposited into the Trust Account or
distributed to Borrower from the Trust Account in a Business Combination
Distribution. Lender hereby irrevocably waives any claim that it might have to
funds in the Trust Account, and any funds distributed from the Trust Account
other than in a Business Combination Distribution, at law or in equity, agrees
not to make any such claim, and agrees to indemnify and hold the Company
harmless from any such claim made by or on behalf of Lender. For purposes of
this Section 5, a “Business Combination Distribution” means a distribution from
the Trust Account in connection with the consummation of Business Combination
pursuant to the Trust Agreement.
 
6.    Events of Default. The occurrence of any of the following shall constitute
an event of default (an “Event of Default”) hereunder and under each and every
other Loan Document:
 
6.1    The Borrower shall fail to pay any principal, interest or any other
amount as and when due and payable under any Loan Document;
 
6.2    Any representation or warranty which is made or deemed made in any Loan
Document by the Borrower shall prove to have been incorrect or misleading in any
material respect on or as of the date made or deemed made or remade;
 
6.3    The Borrower shall fail to perform or observe any term, provision,
covenant, or agreement contained in any Loan Document to be performed or
observed by the Borrower (other than any payment obligation) and such failure
shall continue more than 20 days after notice thereof from Lender;
 
4

--------------------------------------------------------------------------------


 
6.4    The Borrower shall (a) generally not, or be unable to, or admit in
writing its inability to, pay its debts as such debts become due; or (b) make an
assignment for the benefit of creditors, or petition or apply to any tribunal
for the appointment of a custodian, receiver, or trustee for it or a substantial
part of its assets; or (c) commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution, or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect; or
(d) have any such petition or application filed or any such proceeding commenced
against it in which an order for relief is entered or adjudication or
appointment is made and which remains undismissed for a period of 30 days or
more; or (e) by any act or omission to act indicate consent to, approval of, or
acquiescence in any such petition, application, or proceeding, or order for
relief, or the appointment of a custodian, receiver, or trustee for all or any
such substantial part of its properties; or (f) suffer any such custodianship,
receivership, or trusteeship for all or any substantial part of its properties;
or (g) suffer any such custodianship, receivership, or trusteeship to continue
undischarged for a period of 30 days or more; or
 
6.5    At any time after execution and delivery of this Agreement, and for any
reason at no fault of Lender, any Loan Document shall cease to be in full force
and effect and enforceable in accordance with its terms, or shall be declared
null and void.
 
7.    Consequences of Default. If an Event of Default shall occur, Lender: 
 
7.1    shall have no further obligation to make advances under the Loan
Documents; and
 
7.2    may declare the Note, all interest thereon, and all other amounts payable
under this Agreement and any other Loan Document to be forthwith due and
payable, whereupon the Note, all such interest, and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest,
or further notice of any kind, all of which are hereby expressly waived by
Borrower. 
 
8.    Miscellaneous Provisions
 
8.1    Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, addressed to the
following addresses:
 

If to Borrower:
General Finance Corporation
260 South Los Robles, Suite 217
Pasadena, CA 91101
Attention: Marc Perez
Facsimile: (626) 795-8090

 

If to Lender:
Ronald Valenta
260 South Los Robles, Suite 217
Pasadena, CA 91101
Facsimile: (818) 952-0971

 
Any Notice, other than a Notice sent by registered or certified mail, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the third day following deposit in the United States mails (or on
the seventh day if sent to or from an address outside the United States). Any
party may from time to time change its address for further Notices hereunder by
giving notice to the other party in the manner prescribed in this Section.
 
5

--------------------------------------------------------------------------------


 
8.2    No Waivers; Remedies Cumulative. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided herein shall be cumulative and not exclusive of
any rights or remedies provided by law.
 
8.3    Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
Borrower and Lender and such amendment is approved by the Board of Directors of
Borrower.
 
8.4    Successors and Assigns. Borrower may not assign its right or duties
hereunder without the prior written consent of Lender, which consent Lender may
deny, withhold or delay in its sole and absolute discretion.
 
8.5    Governing Law. This Agreement has been made and entered into in the State
of California and shall be construed in accordance with the laws of the State of
California without giving effect to the principles of conflicts of law thereof.
 
8.6    Prior Understandings. This Agreement supersedes all prior understandings
and agreements (whether written, oral or otherwise) pertaining to the subject
matter hereof, and constitutes the entire agreement between the parties hereto
relating to the subject matter hereof and the transactions provided for herein.
 
8.7    Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original and all of which shall
constitute one and the same agreement with the same effect as if all parties had
signed the same signature page. The parties shall accept facsimile signatures as
the equivalent of original ones.
 
8.8    Severability. If any provision of this Agreement or the application of
such provision to any Person or circumstance will be held invalid, the remainder
of this Agreement or the application of such provision to Persons or
circumstances other than those to which it is held invalid will not be affected
thereby.
 
8.9    Additional Documents and Acts. Borrower shall execute and deliver such
additional documents and instruments and shall perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions, and conditions of this Agreement and the transactions
contemplated by this Agreement.
 
8.10    Survival. All indemnities, rights, remedies, representations and
warranties contained herein shall survive the expiration or termination of this
Agreement, and no termination or expiration hereof shall relieve either party
from liability for any breach of this Agreement.
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement to
one another as of the date first above written.
 


LENDER:
/s/Ronald F. Valenta                       
Ronald F. Valenta
 
   
BORROWER:
GENERAL FINANCE CORPORATION
 
 
By: /s/John O. Johnson                                          
John O. Johnson, Chief Operating Officer



7

--------------------------------------------------------------------------------



EXHIBIT A


AMENDED REVOLVING LINE OF CREDIT NOTE
 


Not to Exceed $2,000,000 in Principal
 
__________, 2007



For value received, the undersigned GENERAL FINANCE CORPORATION, a Delaware
corporation (“Borrower”), promises to pay, in lawful money of the United States,
to the order of RONALD VALENTA, together with his successors and assigns
(“Holder”), at such address as Holder may direct, the principal sum of Two
Million Dollars ($2,000,000), or so much thereof as shall have been advanced and
shall remain unpaid hereunder, together with interest from date of disbursement
at the rate of 8% per annum (the “Interest Rate”). Interest shall be computed at
the Interest Rate on the basis of the actual number of days during which the
principal balance is outstanding, divided by 365, which shall, for interest
computation purposes, be considered one year. Notwithstanding anything to the
contrary expressed or implied herein, all payments made by Borrower hereunder
(including, without limitation, any prepayments) shall be applied first to
accrued but unpaid interest and second to the reduction of the principal due
hereunder.
 
This Note is delivered pursuant to, and is subject to all of the terms and
conditions of, that certain Fourth Amended and Restated Revolving Line of Credit
Agreement dated January 20, 2007 (as from time to time amended, the “Loan
Agreement”) between Borrower and Ronald Valenta. Unless otherwise defined in
this Note, capitalized terms used in this Note shall have the meanings ascribed
to them in the Loan Agreement, and in the event of any conflict between the
terms of this Note and the terms of the Loan Agreement, the terms of the Loan
Agreement shall govern.
 
1.    Maturity.    This Note shall mature and become due and payable upon the
first to occur of the following:
 
1.1    upon the occurrence of a Business Combination;
 
1.2    upon declaration of Holder upon the occurrence of an Event of Default, as
provided in Section 7.2 of the Loan Agreement;
 
1.3    upon the second anniversary of the effective date of the Registration
Statement;
 
1.4    upon the adoption of a resolution by the Board of Directors of Borrower
authorizing or approving the dissolution and/or liquidation of Borrower; or
 
1.5    upon demand of Holder at any time prior to the effectiveness of the
Registration Statement.
 
Notwithstanding the foregoing, if the Company completes a Public Offering and
does not complete a Business Combination within the time periods set forth in
its Certificate of Incorporation, and is therefore required to liquidate as
provided in its Certificate of Incorporation, and needs cash to pay the
reasonable costs and expenses in connection with the liquidation, this Note
shall thereafter mature at such time as no further cash is needed for such
purpose.
 
2.    Prepayment. This Note may be repaid in whole or in part at any time
without penalty or premium.
 
3.    Event of Default. Should an Event of Default (as defined in the Loan
Agreement) occur, Lender shall have the rights set forth in Section 7 of the
Loan Agreement.
 
4.    Borrower’s Acknowledgement. Borrower acknowledges that Holder is extending
the credit contemplated hereby solely as an accommodation to Borrower, and is
willing to do so in reliance upon Borrower’s monetary and non-monetary covenants
contained herein and in the Loan Agreement.
 
5.    Holder’s Acknowledgement. The Holder acknowledges and agrees that, as
specified in Section 5 of the Loan Agreement, the Holder has limited recourse
against Borrower for repayment of any and all amounts due and owing under this
Note.
 
6.    Miscellaneous. If this Note (or any payment due hereunder) is not paid
when due, Borrower promises to pay all costs and expenses of collection and
reasonable attorneys’ fees incurred by the Holder hereof on account of such
collection, plus interest at the rate applicable to principal, whether or not
suit is filed hereon. Borrower consents to renewals, replacements and extensions
of time for payment hereof, before, at, or after maturity, consents to the
acceptance, release or substitution of security for this Note, and waives demand
and protest. The indebtedness evidenced hereby shall be payable in lawful money
of the United States. In any action brought under or arising out of this Note,
Borrower, including successor(s) or assign(s), hereby consents to the
application of California law, to the jurisdiction of any competent court within
the State of California, and to service of process by any means authorized by
California law. No single or partial exercise of any power hereunder, or under
any other Loan Document in connection herewith, shall preclude other or further
exercises thereof or the exercise of any other such power.
 
IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first above written.
 

        GENERAL FINANCE CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

   

 
2

--------------------------------------------------------------------------------

